MAJOR, Circuit Judge
(dissenting).
In my judgment, the finding on which the Board’s order is predicated is without substantial support. The discharge of Roper was motivated solely by respondent’s desire to keep a war plant in operation. It had nothing to do with creating the situation with which it was confronted. The controversy giving rise thereto was entirely between Roper and members of the union. The latter refused to work with Roper unless he joined their union. This Roper refused to do. The union employees threatened to strike rather than work with him, and they did strike.
Thus respondent was confronted with an urgent problem. What was it to do in order to avoid a further and perhaps continued cessation of work by its union employees? In my opinion, it did what any fair and *504prudent employer would have done. It furbished Roper employment in another department. If respondent had desired to discharge Roper because of his refusal to join the union, it appears' reasonable to think it would have done so at that time. That it had neither the desire nor the motive however, is conclusively evidenced from the undisputed fact that it had a long standing policy of non-discrimination as to the hire and tenure of its employees. Roper was aware of respondent’s policy in this respect; in fact, he was specifically informed on more than one occasion that membership in the union was not required.
Placing Roper in a different department, however, did not alleviate the difficulty or solve the problem with which respondent was confronted. The union persisted in its demand that Roper be discharged. Thus, driven to an extremity and as a last resort, respondent finally told the union that it “would have to get something on him” before he could be discharged. This statement clearly indicates that respondent would not discharge Roper because of his non-union membership but that it would only do so if and when it found a valid reason: True, it looked for such reason, and equally true, it found it. This is conceded. But instead of utilizing this legitimate ground for discharge which respondent admittedly had, it did the unbelievable and nonsensical thing, according to the Board’s finding, of- discharging him for his refusal to join the union. To me, such theorizing as a basis for a finding of fact borders upon the absurd and it cannot afford any substantial basis for the finding made.
I would deny enforcement of the Board’s order.